Citation Nr: 1648353	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1964 to August 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran's claims file is now in the jurisdiction of the North Little Rock, Arkansas RO.

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board has broadened and recharacterized the issue on appeal to include entitlement to service connection for all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that claims for service connection for psychiatric disorders, to include PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders).

The Veteran served courageously in the Republic of Vietnam from April 1966 to August 1968.  His personnel record reflects he is the recipient of, among numerous other medals and decorations, a Purple Heart Medal and a Combat Action Ribbon.  Thus, the record shows that the Veteran participated in combat with the enemy.  For a claim for entitlement to service connection for PTSD, if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) (2016).  In this regard, the Veteran has identified a number of stressors he was faced with while serving in combat and the Board has found his statements to be credible and consistent with his duties and service in Vietnam.

The Veteran underwent an October 2009 VA PTSD examination and the examiner provided Axis I psychiatric diagnoses of polysubstance dependency, major depressive disorder, and cognitive disorder not otherwise specified.  The examiner acknowledged that the Veteran exhibited some symptoms of PTSD yet determined that a PTSD diagnosis was not warranted given the fact that the Veteran was recently hospitalized for psychiatric reasons and none of the four psychiatrists who examined him during that hospitalization provided a diagnosis of PTSD.

Significantly, the record contains two July 2010 letters from VA medical providers who worked with and observed the Veteran during mental health treatment.  One of the medical providers indicated that the Veteran carried a diagnosis of PTSD, major depressive disorder, and adjustment disorder with mixed anxiety and depressed mood.  The other medical provider described the Veteran's PTSD as "chronic" and indicated that based on data and self-report, the Veteran met the reexperiencing, avoidance, and arousal criteria for PTSD.

At an August 2010 VA PTSD examination, the examiner determined that PTSD was not found and no other psychiatric disorders were diagnosed.  In an August 2010 opinion and November 2010 supplemental opinion, the examiner acknowledged conflicting evidence of diagnoses of PTSD in the record; however, the examiner failed to provide a sufficient or probative rationale reconciling this conflicting evidence.  Moreover, the examiner noted in the November 2010 supplemental opinion that letters from the Veteran's children suggested he had been able to function effectively until more recently, which is directly contradicted by letters received from the Veteran's daughter and ex-wife later that month.

The Board finds that all three medical opinions are inadequate with which to properly adjudicate the Veteran's claim because they do not adequately reconcile the conflicting evidence of record regarding whether the Veteran has a diagnosis of PTSD.  Additionally, other Axis I psychiatric disorders have been diagnosed during the pendency of the claim, yet there are no medical opinions of record addressing the etiology of these diagnosed disorders.  Based on the foregoing, the Board finds a remand is required to provide the Veteran with a new VA examination and to obtain medical opinions regarding the etiology of all Axis I psychiatric disorders diagnosed during the period of the claim (from September 2009 to the present).  Although VA regulations now require mental health disorders to be diagnosed under the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5), given that the Veteran's claim was certified to the Board in April 2014, all mental health diagnoses must conform to the Fourth Edition (DSM-IV).  See 79 Fed. Reg. 45,093 (Aug. 4, 2014) (codified at 38 C.F.R. § 4.125(a) (2016)) (providing that "[t]he provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule").

Notably, at the Veteran's August 2014 videoconference hearing before the Board, his representative requested that any new examination be conducted at the Memphis, Tennessee VAMC for various reasons.  Significantly, the Veteran noted that it may be difficult to attend an examination at the Memphis VAMC due to transportation problems.  However, given the reasons for the representative's request, on remand, the Veteran must be scheduled for his new examination at the Memphis VAMC.  If, for any reason, the Veteran indicates he wishes to have his examination be performed at a different VAMC, that request must be documented in the record and honored.

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim should be completed, to include all VA treatment records from January 2013 to the present, and to include all records from the Veteran's inpatient admissions to VA's Residential Rehabilitation Treatment Program for PTSD.  The evidence reflects that following a suicide attempt in 2009, the Veteran was admitted to Oceans Behavioral Hospital, a private mental health facility in Louisiana.  These records are not associated with the evidence before the Board.  On remand, a letter must be sent to the Veteran requesting that he complete, sign, and return a medical authorization to allow VA to attempt to obtain any relevant private medical records, to include those from his 2009 inpatient hospitalization at Oceans Behavioral Hospital.

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  Contact the Veteran and request that he identify any private facilities where he was treated for a psychiatric disorder.  The Veteran must also be provided and requested to complete, sign, and return any authorization necessary for VA to obtain private records on his behalf, to include those from his 2009 hospitalization at Oceans Behavioral Hospital in Louisiana.

Based on the Veteran's response, undertake appropriate development to obtain any identified outstanding private medical records in accordance with VA regulation.  See 38 C.F.R. § 3.159(c) (2016).  If any requested records are not available, the record should be annotated to reflect such and the Veteran must be notified.  See 38 C.F.R. § 3.159(e) (2016).

2.  Regardless of the Veteran's response to the above, undertake appropriate development to obtain all outstanding VA treatment records from January 2013 to the present, and to include all records from the Veteran's inpatient admissions to VA's Residential Rehabilitation Treatment Program for PTSD.

3.  Once the record is developed to the extent possible, schedule the Veteran for an appropriate examination with a psychologist or psychiatrist at the Memphis VAMC to determine the nature and etiology of all diagnosed Axis I psychiatric disorders, other than drug or alcohol abuse, that have been present during the period of the claim (from September 2009 to the present).  

If, for any reason, the Veteran requests that his examination be held at a VAMC other than the Memphis VAMC, this must be documented in the record and his request must be honored.  In this case, the examination must be performed by a psychologist or psychiatrist other than the October 2009 and August 2010 VA examiners.

All evidence of record must be made available to and reviewed by the examiner and any indicated studies should be performed.  Based on the examination results and following a thorough review of the lay and medical evidence of record, the examiner must first identify all acquired psychiatric disorders under the DSM-IV criteria that have been present during the period of the claim (from September 2009 to the present), other than drug or alcohol abuse.

Next, with respect to each such disorder, the examiner must state an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disorder began in or is otherwise etiologically related to the Veteran's active service, to include as due to participation in combat in the Republic of Vietnam from April 1966 to August 1968.

If, and only if, the examiner determines that the Veteran has a psychiatric disorder that began in or is otherwise etiologically related to his active service, then the examiner must state an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed drug or alcohol abuse is a manifestation of or was caused by that psychiatric disorder.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  Then, after undertaking any other necessary development, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

